Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Patent Trial and Appeal Board (PTAB) decision was issued on April 22, 2021. The rejections on claims 1-16, filed on December 27, 2018, are reversed.  
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued March 25, 2019. 

Claim Rejections
The claim rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fournand (2007/0104891 A1), in view of Martin et al. (2005/0008784 A1) & Singh (2008 0171147 A1); & optionally Kirkpatrick et al. (2009/0098186 A1) or Kogura et al. (2010/083898 A1) or Polinsky et al. (2005/0106891 A1) or Dussarrat et al. (7,192,626 B2) on claim 8 is withdrawn, because PTAB has reversed the rejection. 
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fournand (2007/0104891 A1), in view of Martin et al. (2005/0008784 A1) & Singh (2008 0171147 A1); optionally considering Kirkpatrick et al. (2009/0098186 A1) or Kogura et al. (2010/083898 A1) or Polinsky et al. (2005/0106891 A1) or Dussarrat et al. (7,192,626 B2); as applied to claim 8 above, and further in view of Hashimoto et al. (4,759,948), & optionally Kirkpatrick et al. (2009/0098186 A1) on claims 1-2, 5-7 & 10-11 are withdrawn, because PTAB has reversed the rejection.
The rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fournand (2007/0104891 A1), in view of Martin et al. (2005/0008784 A1), Singh (2008 optionally considering Kirkpatrick et al. (2009/0098186 A1) or Kogura et al. (2010/083898 A1) or Polinsky et al. (2005/0106891 A1) or Dussarrat et al. (7,192,626 B2); as applied to claims 1-2, 5-8 & 10-11 above, and further in view of Kogura et al. (2010/083898 A1) or Polinsky et al. (2005/0106891 A1) or Dussarrat et al. (7,192,626 B2) on claim 12 is withdrawn, because PTAB has reversed the rejection.
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fournand (2007/0104891 A1), in view of Martin et al. (2005/0008784 A1), Singh (2008 0171147 A1) & Hashimoto et al. (4,759,948); optionally considering Kirkpatrick et al. (2009/0098186 A1) or Kogura et al. (2010/083898 A1) or Polinsky et al. (2005/0106891 A1) or Dussarrat et al. (7,192,626 B2); as applied to claims 1-2, 5-8 & 10-11 above, & further in view of Singh (2008/0171147 A1), & optionally Kirkpatrick et al. (2009/0098186 A1) or Kogura et al. (2010/083898 A1) or Polinsky et al. (2005/0106891 A1) or Dussarrat et al. (7,192,626 B2) on claims 3-4, 9 & 13-16 are withdrawn, because PTAB has reversed the rejection.
The claim rejections on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 20-28 & 30-38 of U.S. Patent No. 8,945,684 B2 (Fournand, issued from the application of above applied 2007/0104891 A1)); in view of Martin et al. (2005/0008784 A1) & Singh (2008 0171147 A1), plus considering Hashimoto et al. (4,759,948) for claims 1-2, 5-7 & 10-11 above, and further in view of Kogura et al. (2010/083898 A1) or Polinsky et al. (2005/0106891 A1) or Dussarrat et al. (7,192,626 B2) for claims 3-4, 9 & 12; all references discussed above, on claims 1-16 are withdrawn, because PTAB has reversed the rejection.
REASONS FOR ALLOWANCE
Claims 1-16 are allowed. The following is an examiner’s statement of reasons for allowance: the closest prior art on the record, Fournand (2007/0104891 A1), in view of Martin et al. (2005/0008784 A1) & Singh (2008 0171147 A1); & optionally Kirkpatrick et al. (2009/0098186 A1) or Kogura et al. (2010/083898 A1) or Polinsky et al. (2005/0106891 A1) or Dussarrat et al. (7,192,626 B2), does not teach or suggest the method for using a machine for coating an optical article with an anti-soiling coating composition as recited in claims 1, 8 and 13. Specifically, Martain teaches away from recoating an optical lens by vacuum vapor deposition for an anti-soiling coating according to the PTAB decision, thus, the combined references do not teach removal of the previously applied anti-soiling coating in the context of claims 1, 8 and 13.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F from about 9:00 a.m. to 5:00 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717